Citation Nr: 1701724	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus with diabetic neuropathy in the upper and lower extremities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965, from April 1980 to June 1981, and from December 1990 to May 1991.  The Veteran also served periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Air Force Reserve.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified during a Board hearing in Philadelphia, Pennsylvania before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  

In August 2015, the Board reopened and remanded the Veteran's claim with instruction to obtain the specific dates of periods of ACDUTRA and INACUTRA with respect to the Veteran's Air Force Reserve service, with particular attention to dates in February and March of 1995.  The relevant records were obtained, and the Board is therefore satisfied that the instructions in its remand of August 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Diabetes mellitus is not related to a period of active duty or ACDUTRA and did not manifest within one year of separation from a period of active duty.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus with diabetic neuropathy in the upper and lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated October 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to diabetes mellitus that occurred in service, and VA therefore has no duty to provide a medical examination. 
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for diabetes mellitus and associated complications.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

For certain chronic diseases, such as diabetes mellitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from a period of active duty.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For certain diseases with a relationship to herbicide exposure, such as diabetes mellitus, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The Veteran denied service in Vietnam in his October 2009 claim, and nowhere claims exposure to herbicides.  Presumptive service connection based on exposure to herbicides is therefore not applicable to the Veteran's appeal.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

At his May 2015 hearing, the Veteran stated that he was first diagnosed with diabetes mellitus in 1992, which, if prior to the one-year anniversary of his May 1991 discharge date, would entitle the Veteran to service connection on a presumptive basis for a chronic condition.  The Veteran further claimed that diabetes could be related to fumes he inhaled working as a mechanic on planes in the Air Force.  

While the Veteran has supplied recent medical records showing that he reported his diagnosis dated back to 1992, the earliest mention of diabetes in the Veteran's treatment records comes after high glucose levels were detected in a blood sample drawn February 25, 1995.  On that date, his private physician diagnosed uncontrolled diabetes mellitus in a letter to the Air Force Reserves recommending that the Veteran not fly until diabetic control was established.  Treatment records indicate treatment for diabetes since that date but not earlier.

Service records indicate the dates of the Veteran's service in early 1995.  While there was no service in January 1995, the Veteran served periods of INACDUTRA on February 5 and on March 4-5.  He served periods of ACDUTRA on March 20-25 and March 27-31.  The most recent period of ACDUTRA prior to March 1995 was in September 1994, with periods of INACDUTRA served in September, October, November, and December of 1994.

The Board finds that the evidence weighs against a finding that diabetes mellitus is related to a period of active duty or ACDUTRA or arose within one year of separation from a period of active duty.  As noted above, the Veteran did not serve in Vietnam and has not otherwise reported exposure to herbicides, so presumptive service connection on such a basis is not available.  Similarly, while he suggested that his diabetes was the result of exposure to inhaled fumes in service, the Board does not find this vague and speculative statement to be indicative of anything.  He reported inhaling fumes and his current diabetes, but has not supplied any information indicating a relationship between the two.  Finally, while the Veteran reports that his diabetes began in 1992, the Board finds more probative the medical records which show no diabetes diagnosis prior to February 25, 1995, nearly four years after discharge from his final period of active duty.  This date was not during a period of service.  While this date was approximately three weeks following a period of INACDUTRA, service connection is not available for disabilities arising during INACDUTRA unless they are related to an injury.  The Veteran had not served a period of ACDUTRA for five months when records indicate that he was diagnosed with diabetes, and there is no indication in his records that diabetes had arisen during that period of service or any other.  For these reasons, the Board finds that the evidence weighs against a finding that diabetes mellitus is related to a period of active duty or ACDUTRA or arose within one year of separation from a period of active duty, and service connection must therefore be denied.


ORDER

Service connection for diabetes mellitus with diabetic neuropathy in the upper and lower extremities is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


